TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 19, 2022



                                      NO. 03-21-00317-CV


                              Jerry Lavone Lively Jr., Appellant

                                               v.

                                Michelle Anne Lively, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
           AFFIRMED IN PART, REVERSED AND RENDERED IN PART
                      OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on July 12, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment.    Therefore, we affirm the trial court’s order granting Jones’s motion to

withdraw, we affirm in part the order granting the motion to compel, and reverse that part of the

order granting the motion to compel awarding attorneys’ fees and render judgment that no

attorneys’ fees are awarded. Each party shall pay the costs of the appeal incurred by that party,

both in this Court and in the court below.